UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK |p.
xX

YASEEN TRAYNOR on behalf of himself and all
others similarly situated,

Plaintiff,
-against-
EXXEL OUTDOORS, LLC,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Ushc spay =

SI
DOCUMENT

ELECTRONIC
oA ne
boc th LEY pn x

 

 
    

Seren

 

ORDER
19 Civ. 3409 (GBD)

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: January 14, 2020
New York, New York

SO ORDERED.

Oru, & Donw&
B. DANIELS
Pores District Judge

 

 
